SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2006 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number 000-30083 QUALSTAR CORPORATION CALIFORNIA 95-3927330 (State of incorporation) (I.R.S. Employer Identification No.) 3990-B Heritage Oak Court, Simi Valley, CA 93063 (805) 583-7744 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90days.YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).YesoNoþ Total shares of common stock without par value outstanding at December 31, 2006 is 12,253,117. QUALSTAR CORPORATION FORM 10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2006 INDEX PART I — FINANCIAL INFORMATION Item 1. Financial Statements ·Consolidated Condensed Balance Sheets — December 31, 2006 and June 30, 2006 1 ·Consolidated Condensed Statements of Operations — Three and Six Months ended December 31, 2006 and 2005 2 ·Consolidated Condensed Statements of Cash Flows — Six Months ended December 31, 2006 and 2005 3 ·Consolidated Condensed Statement of Changes in Shareholders’ Equity — Six months ended December 31, 2006 4 ·Notes to Interim Consolidated Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Qualitative and Quantitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II — OTHER INFORMATION Item 6. Exhibits 16 Signatures 17 PART I —
